UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2216


GAYLE GENE S. NAVEY,

                Plaintiff - Appellant,

          v.

VIRGINIA BEACH CITY PUBLIC SCHOOLS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00142-RAJ-TEM)


Submitted:   April 24, 2012                 Decided:   April 27, 2012


Before WILKINSON, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gayle Gene S. Navey, Appellant Pro Se.       Elaine Inman Hogan,
CRENSHAW WARE & MARTIN, PLC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gayle Gene S. Navey appeals the district court’s order

dismissing    her    employment         discrimination     suit    for    failure    to

state   a   claim.      We     have      reviewed   the    record     and   find     no

reversible error.        Accordingly, we affirm the judgment of the

district court.       Navey v. Va. Beach City Pub. Schs., No. 2:11-

cv-00142-RAJ-TEM (E.D. Va. Sept. 28, 2011).                       We dispense with

oral    argument     because      the    facts   and   legal       contentions      are

adequately    presented      in    the     materials      before    the   court     and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2